Opinion filed January 26, 2017




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-16-00345-CV
                                     __________

                    AL-YAHNAI HAWKINS, Appellant
                                        V.
                       YAHDIA HAWKINS, Appellee


                     On Appeal from the 42nd District Court
                           Callahan County, Texas
                         Trial Court Cause No. 20731


                     MEMORANDUM OPINION
      Al-Yahnai Hawkins filed a notice of appeal on December 1, 2016. When the
appeal was filed, the clerk of this court requested that Appellant forward the $205
filing fee and a docketing statement to this court on or before December 12, 2016.
We notified Appellant by letter dated January 3, 2017, that the filing fee and
docketing statement were past due. In that letter, we directed Appellant to pay the
$205 filing fee and file the docketing statement on or before January 10, 2017, and
we informed Appellant that failure to do so “may result in dismissal of the case.”
As of this date, Appellant has not remitted the filing fee or the docketing statement.
      Because Appellant has failed to pay the required filing fee in this appeal and
has failed to comply with this court’s directives, we dismiss the appeal. See TEX. R.
APP. P. 5, 42.3.


                                                    PER CURIAM


January 26, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2